Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 8/9/19 and 9/30/20 were considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahmed et al (US20180172988).
Regarding claim 1, Ahmed et al teaches an imaging system, comprising:
one or more metalens arrays (311-319), comprising:
a plurality of metalens (see figures 3, 4 and 14) elements; and 
a plurality of substrates (321, 322, 1430), the plurality of metalens (311-319) elements disposed thereon,
wherein the one or more metalens (311-319-R, G, B) arrays are configured such that a first beam of light incident on the one or more metalens arrays is reflected and collimated into a reflected beam (see figure 4), and the one or more metalens arrays are at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figure 4). 
Regarding claim 2, the imaging system of claim 1, wherein at least one of the plurality of substrates comprises glass (paragraph 38).
Regarding claim 4, the imaging system of claim 1, wherein the imaging system is an augmented reality (AR) imaging system (paragraph 28).
Regarding claim 5, the imaging system of claim 1, further comprising a micro display (see for example figures 1, 2, 4 and 14), wherein light created from the micro display forms the first beam of light.
Regarding claim 6, the imaging system of claim 5, wherein the reflected beam creates a virtual image of an object on the micro display with respect to an observer positioned upstream from the reflected beam (see figures 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldern et al (US20180188542) in view of Capasso et al (US20190154877-IDS REF).
Regarding claim 1, Waldern et al teaches an imaging system, comprising:
one or more metalens arrays (metasurfaces /volume phase gratings array-figures 1, 4, 5, and 22), comprising:
a plurality of metalens (metasurfaces) elements; and 
a plurality of substrates (for exampler-104a, 104b or 104R, 104B, 104G; paragraphs 122,125), the plurality of metalens (metasurfaces) elements (phase gratings transmitting and reflecting image light) disposed thereon,
wherein the one or more metalens (metasurfaces) arrays are configured such that a first beam of light incident on the one or more metalens arrays is reflected and collimated into a reflected beam (paragraph 125), and the one or more metalens (metasurfaces) arrays are at least partially transparent to visible light in a direction 
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”. Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the one or more meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Regarding claim 2, the imaging system of claim 1, wherein at least one of the plurality of substrates comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso).
Regarding claim 3, the imaging system of claim 1, wherein at least one of the plurality of substrates comprises plastic (paragraph 122 of Waldern).
Regarding claim 4, the imaging system of claim 1, wherein the imaging system is an augmented reality (AR) imaging system (see figures 22 and 52 of Waldern; and paragraph 140 of Capasso).
Regarding claim 5, the imaging system of claim 1, further comprising a micro display (IIN), wherein light created from the micro display forms the first beam of light (see figures 1, 4,5, and 22 of  Waldern).

Regarding claim 7, Waldern teaches An imaging system, comprising:
a frame (HMD- see figures 22 for example);
a lens (waveguide) attached to the frame; and 
one or more metalens (metasurfaces) arrays disposed in the lens (see figure 22 embodiment), the one or more metalens (metasurfaces/volume phase grating) arrays comprising:
a plurality of metalens (metasurfaces) elements; and 
a plurality of substrates (for exampler-104a, 104b or 104R, 104B, 104G; paragraphs 122,125), the plurality of metalens (metasurfaces) elements disposed hereon,
wherein the one or more metalens (metasurfaces) arrays are configured such that a first beam of light incident on the one or more metalens arrays is reflected and collimated into a reflected beam (paragraph 125), and the one or more metalens (metasurfaces) arrays are at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (see for example figures 1 and 22). Waldern teaches using a LC planar/holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light.  
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”. Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the one or more meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). 
Regarding claim 8, the imaging system of claim 7, wherein at least one of the plurality of substrates comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso).
Regarding claim 9, the imaging system of claim 7, wherein at least one of the plurality of substrates comprises plastic (paragraph 122 of Waldern).
Regarding claim 10, the imaging system of claim 7, wherein the imaging system is an augmented reality (AR) imaging system see figures 22 and 52 of Waldern; and paragraph 140 of Capasso).
Regarding claim 11, the imaging system of claim 7, further comprising a micro display (IIN), wherein light created from the micro display forms the first beam of light (see figures 1, 4,5, and 22 of  Waldern).
Regarding claim 12, the imaging system of claim11, wherein the reflected beam creates a virtual image of an object on the micro display with respect to an observer positioned upstream from the reflected beam , the imaging system configured to be worn by the observer (see figures 1, 4, 5, 22 and 52 of Waldern; Walden teaches HMD and HUD embodiments).
Regarding claim 13, Waldern teaches a method of manufacturing a metalens (metasurface) array, comprising:
bonding together a plurality of substrates to create a substrate stack, 

dicing the substrate stack into a plurality of metalens arrays; and
placing the metalens (metasurface) array into an imaging system (see figures 1, 4, 5 and 22).
Waldern teaches using a LC planar/holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light.  
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”. Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the one or more meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
	Waldern-Capasso combination fails to specifically disclose dicing the substrate stack into a plurality of metalens arrays. However, dicing substrates/wafer stacks to create individual lens array is known methodology for mass production of a lens array, the Examiner takes Official Notice of this fact. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a method for forming an imaging array by dicing a substrate stack, since it know methodology for 
Regarding claim 14, see Examiner’s note in claim 13.  Waldern further teaches the method of claim 13, wherein the metalens (metasurface) array is configured such that: a first beam of light incident on the metalens (metasurface) array is reflected and collimated into a reflected beam (paragraph 125), and the metalens (metasurface) array is at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figures 1 and 22). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array) , and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Regarding claim 15, |the method of claim 13,Waldern teaches wherein the plurality of metalens elements comprises at least one red metalens (metasurface) element, at least one green metalens (metasurface) element, and at least one blue metalens(metasurface) element -see figures 4,5, and 22 of Waldern. Capasso teaches the metalens for use in the visible spectrum (paragraph 209). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array), and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different 
Regarding claim 16, the method of claim 15, Waldern teaches wherein each red metalens (metasurface) element is located directly adjacent to at least one green metalens (metasurface)element and at least one blue metalens (metasurface) element -see figure 4 of Waldern. Capasso teaches the metalens for use in the visible spectrum (paragraph 209). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array), and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Regarding claim 17, the method of claim 13, wherein each metalens element is an achromatic metalens element (see figure 4 of Waldern; see paragraph 209 of Capasso).
Regarding claim 18, the method of claim 13, wherein at least one of the substrates comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso).
Regarding claim 19, the method of claim 13, wherein at least one of the substrates comprises plastic (paragraph 122 of Waldern).
Regarding claim 20, the method of claim 13, wherein placing the metalens (metasurfaces) array into an imaging system comprises embedding the metalens array into a lens (waveguide lens of Waldern- see figure 22 for example). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katsuya Kishinami (US20120183288) teaches bonding and dicing of stacked microlens arrays; David Burckel (US919073) teaches metamaterial stacking and dicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH